United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-105811 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (Name of small business issuer in its charter) Delaware 54-2113989 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #12-2003 Limited Partnership (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months Ended September 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7-14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 20 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #12-2003 Limited Partnership BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 862,000 $ 750,100 Accounts receivable-affiliate 1,233,500 1,125,400 Short-term hedge receivable due from affiliate 333,500 409,300 Total current assets 2,429,000 2,284,800 Oil and gas properties, net 27,835,600 30,036,600 Long-term hedge receivable due from affiliate 106,100 61,200 $ 30,370,700 $ 32,382,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 23,200 $ 18,300 Short-term hedge liability due to affiliate 26,800 9,700 Total current liabilities 50,000 28,000 Asset retirement obligation 2,064,900 1,976,000 Long-term hedge liability due to affiliate 443,800 614,900 Partners’ capital: Managing general partner 9,339,900 9,548,500 Limited partners (4,024 units) 18,545,600 20,450,900 Accumulated other comprehensive loss (73,500 ) (235,700 ) Total partners' capital 27,812,000 29,763,700 $ 30,370,700 $ 32,382,600 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 1,550,400 $ 1,579,400 $ 4,795,500 $ 4,953,700 Interest income 1,400 13,300 6,400 34,900 Total revenues 1,551,800 1,592,700 4,801,900 4,988,600 COSTS AND EXPENSES Production 422,500 418,600 1,341,900 1,311,600 Depletion 618,100 838,700 2,201,000 2,671,300 Accretion of asset retirement obligation 29,600 29,200 88,900 87,700 General and administrative 56,700 71,000 177,800 179,800 Total expenses 1,126,900 1,357,500 3,809,600 4,250,400 Net earnings $ 424,900 $ 235,200 $ 992,300 $ 738,200 Allocation of net earnings (loss): Managing general partner $ 298,000 $ 280,700 $ 878,600 $ 890,600 Limited partners $ 126,900 $ (45,500 ) $ 113,700 $ (152,400 ) Net earnings (loss) per limited partnership unit $ 31 $ (11 ) $ 28 $ (38 ) The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2008 $ 9,548,500 $ 20,450,900 $ (235,700 ) $ 29,763,700 Participation in revenues and expenses: Net production revenues 1,208,800 2,244,800 — 3,453,600 Interest income 2,200 4,200 — 6,400 Depletion (239,100 ) (1,961,900 ) — (2,201,000 ) Accretion of asset retirement obligation (31,100 ) (57,800 ) — (88,900 ) General and administrative (62,200 ) (115,600 ) — (177,800 ) Net earnings 878,600 113,700 — 992,300 Other comprehensive income — — 162,200 162,200 Distributions to partners (1,087,200 ) (2,019,000 ) — (3,106,200 ) Balance at September 30, 2008 $ 9,339,900 $ 18,545,600 $ (73,500 ) $ 27,812,000 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 992,300 $ 738,200 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 2,201,000 2,671,300 Non-cash loss on derivative value 39,100 97,700 Accretion of asset retirement obligation 88,900 87,700 (Increase) decrease in accounts receivable – affiliate (108,100 ) 81,200 Increase (decrease) in accrued liabilities 4,900 (1,300 ) Net cash provided by operating activities 3,218,100 3,674,800 Cash flows from investing activities: Purchase of tangible equipment — (7,800 ) Net cash used in investing activities — (7,800 ) Cash flows from financing activities: Distributions to partners (3,106,200 ) (3,809,400 ) Net cash used in financing activities (3,106,200 ) (3,809,400 ) Net increase (decrease) in cash and cash equivalents 111,900 (142,400 ) Cash and cash equivalents at beginning of period 750,100 1,041,200 Cash and cash equivalents at end of period $ 862,000 $ 898,800 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #12-2003 Limited Partnership NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #12-2003 Limited Partnership (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh,
